Exhibit 10.4 FIRST AMENDMENT TO TERM LOAN FACILITY AGREEMENT FIRST AMENDMENT, dated as of December 28, 2009 (this “Amendment”) to the Term Loan Facility Agreement, dated as of February 25, 2009 (as further amended, supplemented or otherwise modified through the date hereof, the “Term Loan Facility Agreement”), between The Talbots, Inc., a Delaware corporation (the “Borrower”) and Aeon (U.S.A.), Inc., a Delaware corporation (the “Lender”). WITNESSETH WHEREAS, the parties hereto are parties to the Term Loan Facility Agreement and wish to amend the Term Loan Facility Agreement; NOW, THEREFORE, in consideration of the premises and the covenants and agreements contained herein, the parties hereto agree as follows: 1.
